                  Case 17-10810-LSS             Doc 265       Filed 05/16/19         Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                         Chapter 11

HMI LIQUIDATING, INC. 1                                       Case No. 17-10810 (LSS)

                                                              Hearing Date: June 4, 2019 at 3:00 p.m.
                          Debtor.                             Objections Due: May 28, 2019 at 4:00 p.m.



            MOTION OF THE UNITED STATES TRUSTEE TO DISMISS
     THE CHAPTER 11 CASE PURSUANT TO 11 U.S.C. § 1112(b) AND 11 U.S.C. § 349.

         Andrew R. Vara, the Acting United States Trustee for Region Three (“U.S. Trustee”),

 through his counsel, files this Motion (the “Motion”) for the entry of an order dismissing the

 Chapter 11 case pursuant to 11 U.S.C. § 1112(b) and 11 U.S.C. § 349. In support thereof, the

 U.S. Trustee respectfully states as follows:

                                      PRELIMINARY STATEMENT

         This case should be dismissed because the Debtor has not only failed to file their monthly

 operating reports, the Debtor has not file a plan or disclosure statement despite five extensions of

 the exclusivity period and without more, there appears to be a high likelihood of a substantial or

 continuing loss to or diminution of the estate and the absence of a reasonable likelihood of

 rehabilitation. Cause to dismiss exists under Section 1112 of the Bankruptcy Code.

                                                JURISDICTION

         1.       Pursuant to (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States

 District Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28

 U.S.C. § 157(b)(2)(A), this Court has jurisdiction to hear and determine this Motion.


 1
  The last four digits of the Debtor’s federal tax identification number are 8422. The Debtor’s address is 131 Sand
 Creek Road, Suite B, Brentwood, CA 94513.
              Case 17-10810-LSS          Doc 265    Filed 05/16/19     Page 2 of 8



       2.      Pursuant to 28 U.S.C. § 586, the U.S. Trustee is charged with overseeing the

administration of cases commenced under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”). This duty is part of the U.S. Trustee’s overarching responsibility to enforce

the bankruptcy laws as written by Congress and interpreted by the courts to guard against abuse

and over-reaching to assure fairness in the process and adherence to the provisions of the

Bankruptcy Code. See In re United Artists Theatre Co., 315 F.3d 217, 225 (3d Cir. 2003) (“U.S.

Trustees are officers of the Department of Justice who protect the public interest by aiding

bankruptcy judges in monitoring certain aspects of bankruptcy proceedings.”); United States

Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 298 (3d Cir.

1994) (“It is precisely because the statute gives the U.S. Trustee duties to protect the public

interest…that the Trustee has standing to attempt to prevent circumvention of that

responsibility.” ); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 499

(6th Cir. 1990) (“As Congress has stated, the U.S. trustees are responsible for ‘protecting the

public interest and ensuring that the bankruptcy cases are conducted according to [the] law”).

Congress created the United States Trustee Program to act as a “watchdog” in bankruptcy cases.

See H.R. Rep. No. 95-595 at 88 (1977).

       3.      The U.S. Trustee has standing to be heard on this Motion pursuant to 11 U.S.C. §

307.

                                BACKGROUND AND FACTS

       4.      On April 12, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. The Debtor has not filed a plan and/or

disclosure statement to date The U.S. Trustee has not appointed an official committee of

unsecured creditors in these cases. D.I. 40.




                                                2
               Case 17-10810-LSS           Doc 265     Filed 05/16/19     Page 3 of 8



       5.      The Debtor sought and obtained five extensions of the time to solicit for the

acceptance and approval of a Chapter 11 plan and orders extending the Exclusive Periods during

which the Debtor may file and solicit acceptances of a Chapter 11 plan which were entered on

August 30, 2017 (D.I. 192); December 1, 2017 (D.I. 214); December 28, 2017 (D.I. 222);

February 26, 2018 (D.I. 237) and April 26, 2018 (D.I. 246).

       6.      On June 8, 2018, the Debtor sought an additional extension of the Exclusive

Periods (D.I. 251). In response, the U.S. Trustee filed an Objection to the Debtor’s Motion for

Further Extension of the Exclusive Periods and concurrently filed a Cross-Motion to Convert the

Chapter 11 Case to a Chapter 7 Case (D.I. 252).

       7.      Thereafter, on July 18, 2018, the Court entered an Order (D.I. 261) that extended

the Exclusive Periods but also provided that, inter alia, the Debtor shall (i) file and serve all of

the monthly operating reports due for May 2017 through April 2018, (ii) pay all fees pursuant to

28 U.S.C. § 1930(a)(6) based on such reports no later than July 27, 2018, and (iii) file and serve

the monthly operating reports for May 2018, June 2018 and July 2018 on or before August 31,

2018. The Order further provided that if any of the foregoing steps are not taken and the

deadlines not met, the U.S. Trustee may file a certification to that effect, whereupon the Court

may take such action as the Court deems appropriate, including conversion of the case to a

chapter 7 case. Order at ¶ 4 (D.I. 261).

       8.      On or about August 6, 2018, the sum of $11,375.00 was paid on account of

estimated fees due under 28 U.S.C. § 1930(a) (6). However, as of the date of this Certification,

none of the monthly operating reports due for May 2017 through April 2018 (due by July 27,

2018), nor the monthly operating reports due for May 2018, June 2018 and July 2018 (due by




                                                   3
               Case 17-10810-LSS           Doc 265     Filed 05/16/19      Page 4 of 8



August 31, 2018), as required to be filed and served under the Order, have been filed or served

by the Debtor.

        9.       Since then, no activity has occurred on the court’s docket other than the filing of

three (3) Certifications of No Claims Activity by Donlin, Recano & Company, Inc. (D.I. 262-

264).

        10.      Given that the Debtor has not complied with all of the terms and conditions of the

above-referenced Order, it is respectfully requested that the chapter 11 case be dismissed and

that the Court enter the proposed form of order submitted herewith at this Court’s earliest

convenience.

                             LEGAL ANALYSIS AND ARGUMENT
        11.      Section 1112(b)(1) provides:

                 Except as provided in paragraph (2) and subsection (c), on request
                 of a party in interest, and after notice and a hearing, the court shall
                 convert a case under this chapter to a case under chapter 7 or
                 dismiss a case under this chapter, whichever is in the best interests
                 of creditors and the estate, for cause unless the court determines
                 that the appointment under section 1104(a) of a trustee or an
                 examiner is in the best interests of creditors and the estate.

        12.      Examples of “cause” in Section 1112(b)(4) include:

                 (A)    substantial or continuing loss to or diminution of the estate
                        and the absence of a reasonable likelihood of rehabilitation;

                 (E)    failure to comply with an order of this Court;

                 (F)    unexcused failure to satisfy timely any filing or reporting
                        requirement established by this title or by any rule
                        applicable to a case under this chapter; and

                 (K)    failure to pay any fees or charges required under chapter
                        123 of title 28.

        13.      The examples of cause listed in Section 1112(b) are not exhaustive, and the court

has discretion in determining if cause exists. See Matter of NuGelt, Inc., 142 B.R. 661, 665



                                                   4
              Case 17-10810-LSS           Doc 265       Filed 05/16/19   Page 5 of 8



(Bankr. D. Del. 1992); see also 7 COLLIER        ON    BANKRUPTCY ¶ 1112.04 (Alan N. Resnick &

Henry J. Sommer eds., 16th ed). The court may convert or dismiss a case for reasons that are not

specifically enumerated in Section 1112. See In re Brown, 951 F.2d 564, 572 (3d Cir. 1991); see

also Matter of NuGelt, Inc., 142 B.R. at 665.

       14.     Section 1112(b)(2) provides:

               The court may not convert a case under this chapter to a case under
               chapter 7 or dismiss a case under this chapter if the court finds and
               specifically identifies unusual circumstances establishing that
               converting or dismissing the case is not in the best interests of
               creditors and the estate, and the debtor or any other party in
               interest establishes that—

               (A)      there is a reasonable likelihood that a plan will be
                        confirmed within the timeframes established in sections
                        1121(e) and 1129(e) of this title, or if such sections do
                        not apply, within a reasonable period of time; and

               (B)        the grounds for converting or dismissing the case
                         include an act or omission of the debtor other than
                         under paragraph (4)(A)—

                       i.        for which there exists a reasonable
                                 justification for the act or omission; and

                      ii.        that will be cured within a reasonable period
                                 of time fixed by the court.

       15.     The choice between conversion and dismissal is in the court’s sound discretion

and is based on what is in the best interests of creditors and the estate. See In re American

Capital Equipment, LLC, 688 F.3d 145, 163 (3d Cir. 2012). The party seeking conversion or

dismissal has the initial burden of showing cause exists. See In re Products International Co.,

395 B.R. 101, 109 (Bankr. D. Ariz. 2008). If the movant establishes cause under Section

1112(b)(1), then the burden shifts to the debtor to show unusual circumstances exist under

Section 1112(b)(2).         See In re Ramreddy, Inc., 440 B.R. 103, 112-13 (Bankr. E.D. Pa.

2009)(citing DCNC North Carolina I, L.L.C. v. Wachovia Bank, N.A., 2009 WL 3209728 at *4


                                                   5
              Case 17-10810-LSS          Doc 265     Filed 05/16/19     Page 6 of 8



(E.D. Pa. 2009)).

       16.     Cause exists to dismiss the Debtor’s case under Sections 1112(b)(4)(A), (b)(4)(E)

and (b)(4)(F) because the Debtor has failed to comply with a prior order of this Court and to

timely satisfy a reporting requirement established by the Bankruptcy Code.

       17.     Specifically, the Debtors have not filed the initial operating report as well as no

monthly operating reports (“MORs”).        Section 704(a)(8) of the Bankruptcy Code requires

trustees to file with the Court and the U.S. Trustee “periodic reports and summaries of the

operation of [the debtor’s] business” if the debtor’s business is authorized to be operated.

Section 1106(a)(1) requires chapter 11 trustees to perform the MOR duty described in Section

704(a)(8). Section 1107(a) provides that a debtor-in-possession shall perform all of the functions

and duties, with some exceptions inapplicable to MORs, of a chapter 11 trustee. Also, Rule

2015(a)(3) of the Federal Rules of Bankruptcy Procedure requires debtors-in-possession to file

the MORs mandated by Section 704(a)(8). Therefore, the Debtor is required to file MORs.

However, the Debtor has not filed any MORs.

       18.     MORs and the financial disclosures in them “‘are the life-blood of the Chapter 11

process’ . . . . [T]he ‘importance of [filing] . . . monthly operating report[s] cannot be over-

emphasized.’” In re Whetten, 473 B.R. 380, 383 (Bankr. D. Colo. 2012) (citations omitted). The

filing of MORs “is very high on the list of fiduciary obligations imposed upon a debtor in

possession. Thus, the failure to file operating reports ‘in itself constitutes cause for dismissal.’”

Matter of Berryhill, 127 B.R. 427, 433 (Bankr. N.D. Ind. 1991) (citations and internal quotation

marks omitted). See also Matter of NuGelt, Inc., 142 B.R. at 668 (quoting Berryhill). See also

In re Landmark Atlantic Hess Farm, LLC, 448 B.R. at 716 (the unexcused failure to file MORs

constitutes cause for dismissal). Here, the Debtor’s failure to file MORs is extreme and by itself




                                                 6
               Case 17-10810-LSS        Doc 265       Filed 05/16/19    Page 7 of 8



justifies dismissing this case.

        19.     Since the Debtor has not filed any MORs, the Debtor is not only in violation of a

prior Order of this Court (D.I. 261) but the U.S. Trustee is unable to determine if there is a

substantial or continuing loss to or diminution of the estate and the absence of a reasonable

likelihood of rehabilitation, which constitute cause under Section 1112(b)(4)(A). However,

given the inability to file a plan within the multiple extensions of the exclusivity period is prima

facie evidence that cause exists under Section 1112(b)(4)(A).

        20.     Once the Court has determined that cause exists under Section 1112(b), the Court

must decide between dismissal or conversion based on the best interest of creditors and the

estate. See In re American Capital Equipment, LLC, 688 F.3d at 161. The Court has “wide

discretion to use its equitable powers to make an appropriate disposition of the case.” Id. at 163

(quotation marks, citation omitted). In determining what is in the best interests of creditors, the

Court may compare creditors’ rights in bankruptcy with their rights under state law. See Matter

of NuGelt, Inc., 142 B.R. at 669. The U.S. Trustee respectfully submits that the Debtor’s case

should be dismissed rather than converted because it is not evident that unencumbered assets

would be available for liquidation and distribution to creditors in a chapter 7 proceeding.

                         RESERVATION OF RIGHTS/CONCLUSION

        21.     The U.S. Trustee reserves any and all rights, remedies, duties and obligations to,

among other things, complement, supplement, augment, alter, substitute or modify this Motion

and take any other action as may be appropriate.



                                                ***




                                                 7
              Case 17-10810-LSS        Doc 265      Filed 05/16/19    Page 8 of 8



       WHEREFORE, the U.S. Trustee requests that this Court dismiss the above-referenced

Chapter 11 case or grant such other and further relief deemed appropriate and just.



                                                    Respectfully submitted,

                                                    ANDREW R. VARA
                                                    UNITED STATES TRUSTEE

                                                    /s/Richard L. Schepacarter
                                                    Richard L. Schepacarter
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Office of the U.S. Trustee
                                                    J. Caleb Boggs Federal Building
                                                    844 N. King Street, Room 2207
                                                    Wilmington, DE 19801
                                                    (302) 573-6491
                                                    (302) 573-6497 Fax
                                                    Email: richard.schepacarter@usdoj.gov
Dated: May 16, 2019




                                                8
